             Case 3:20-cv-05910-LB Document 38 Filed 09/18/20 Page 1 of 4




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
     U.S. WECHAT USERS ALLIANCE, et al.,
16                                              Case No. 3:20-cv-05910-LB
                          Plaintiffs,
17                                              NOTICE REGARDING
             v.                                 IMPLEMENTATION OF
18                                              EXECUTIVE ORDER 13943 AND
     DONALD J. TRUMP, President of the United   PUBLICATION OF FEDERAL REGISTER
19   States, and WILBUR ROSS, Secretary of      NOTICE
     Commerce,
20

21         Defendants.

22

23

24

25

26
27

28
               Case 3:20-cv-05910-LB Document 38 Filed 09/18/20 Page 2 of 4




 1          Defendants hereby give notice that Secretary Wilbur Ross, Secretary of Commerce (the

 2 “Secretary”) has published a list of transactions that will be prohibited, effective September 20, 2020,

 3 pursuant to Executive Order 13873, Securing the Information and Communications Technology and

 4 Services Supply Chain, May 15, 2019, 84 Fed. Reg. 22689, and Executive Order 13943, Executive

 5 Order on Addressing the Threat Posed by WeChat, 85 Fed. Reg. 48641 (Aug. 6, 2020). The

 6 Identification of Prohibited Transactions, and further details regarding the Secretary’s determination, is

 7 available to the public at the following URL: https://s3.amazonaws.com/public-

 8 inspection.federalregister.gov/2020-20921.pdf.

 9          Specifically, today, September 18, 2020, and in accordance with the relevant timeframe, the

10 Secretary has determined and announced that the following transactions will be prohibited:

11     1. Any provision of services to distribute or maintain the WeChat mobile application,
   constituent code, or mobile application updates through an online mobile application store, or
12 any online marketplace where mobile users within the land or maritime borders of the United
   States and its territories may download or update applications for use on their mobile devices;
13
       2. Any provision of internet hosting services enabling the functioning or optimization of the
14 WeChat mobile application, within the land and maritime borders of the United States and its
   territories;
15
       3. Any provision of content delivery services enabling the functioning or optimization of the
16 WeChat mobile application, within the land and maritime borders of the United States and its
   territories;
17
       4. Any provision of directly contracted or arranged internet transit or peering services
18 enabling the functioning or optimization of the WeChat mobile application, within the land and
   maritime borders of the United States and its territories;
19
       5. Any provision of services through the WeChat mobile application for the purpose of
20 transferring funds or processing payments to or from parties within the land or maritime borders
   of the United States and its territories;
21
       6. Any utilization of the WeChat mobile application’s constituent code, functions, or
22 services in the functioning of software or services developed and/or accessible within the land
   and maritime borders of the United States and its territories[.]
23
            The Secretary’s decision also clarifies that these prohibitions only apply to the parties to
24
   business-to-business transactions and do not extend to WeChat users who use the app for personal
25
   communications. It thus confirms the assurances provided by Defendants prior to this Court’s hearing
26
   on September 17, 2020, demonstrating (once again) that Plaintiffs need not fear criminal prosecution or
27
   civil enforcement for personal use of the WeChat app to communicate with friends and family, read the
28
                 Case 3:20-cv-05910-LB Document 38 Filed 09/18/20 Page 3 of 4




 1 news, engage in political debate, or participate in religious activities. See, e.g., Compl. ¶¶ 38-42.

 2          This notice reinforces Defendants’ prior arguments, and this Court should accordingly deny

 3 Plaintiffs’ preliminary injunction for multiple reasons. First, Plaintiffs cannot continue to complain of

 4 vagueness or lack of notice, when the Secretary has now defined the prohibitions and confirmed (before

 5 the effective date of the prohibitions) that Plaintiffs cannot be subject to civil or criminal penalties for

 6 personal use of WeChat. Second, and for the same reason, Plaintiffs can have no reasonable claim that

 7 their speech is “chilled” when their speech is not subject to criminal or civil penalties. Third, Plaintiffs

 8 can no longer claim irreparable harm (much less immediately imminent harm) flowing from such

 9 theories; nor can they claim that an injunction is in the public interest in light of the Secretary’s action.
10          Notwithstanding Plaintiffs’ subjective belief that WeChat’s virtually unmitigated ability to create

11 digital fascimiles of the lives of Americans, and its intertwined relationship with the People’s Republic

12 of China, do not pose a threat to the national security, more than a decade of intelligence officials and

13 legislators, across administrations and on both sides of the political aisle, have disagreed. The threat is

14 plain, well-known, and compelling; indeed, yesterday—the same day Plaintiffs were telling the Court

15 not to worry about the threat posed by WeChat, the New York Times published a piece opining that the

16 threat is actually “much more sinister” than even articulated in the President’s Executive Orders, and

17 that “[c]ompanies with ties to China or its government now occupy critical choke points of American

18 society.”1 The President has invoked his emergency powers to address that threat, and Plaintiffs have

19 articulated no legal basis for the Court to take the extraordinary step of enjoining his exercise of that

20 authority.

21          To the extent Plaintiffs continue to believe they have a legal claim, notwithstanding the detailed

22 implementation by the Secretary, Defendants ask that the Court order the parties to meet and confer and

23 prepare a proposed schedule to address the filing of an Amended Complaint and a schedule for further

24 proceedings.

25

26 Dated: September 18, 2020                       Respectfully submitted,

27
            1
                https://www.nytimes.com/2020/09/17/opinion/tiktok-china-strategy.html
28
     Case 3:20-cv-05910-LB Document 38 Filed 09/18/20 Page 4 of 4




 1
                                JEFFREY BOSSERT CLARK
 2                              Acting Assistant Attorney General
 3
                                AUGUST FLENTJE
 4                              Special Counsel to the Acting
                                Assistant Attorney General
 5
                                ALEXANDER K. HAAS
 6                              Branch Director
 7                              DIANE KELLEHER
                                Assistant Branch Director
 8

 9                              /s/ Serena Orloff
                                SERENA M. ORLOFF
10                              MICHAEL DREZNER
                                STUART J. ROBINSON
11                              Trial Attorneys
                                United States Department of Justice
12
                                Civil Division, Federal Programs Branch
13                              Ben Franklin Station, P.O. Box No. 883
                                Washington, DC 20044
14                              Phone: (202) 305-0167
                                Fax: (202) 616-8470
15                              E-mail: serena.m.orloff@usdoj.gov
16
                                Counsel for Defendants
17

18

19

20

21

22

23

24

25

26
27

28
